Citation Nr: 1022762	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-23 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
July 1972 to July 1974, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Veteran appeared at a Videoconference Hearing in April 
2010.  A transcript is associated with the claims file.  


FINDING OF FACT

The Veteran has a diagnosis of PTSD, which has been 
clinically linked to exposure to small arms, rocket, and 
mortar fire, while in the Republic of Vietnam; the service 
department has confirmed that the Veteran's duty station at 
Pleiku was subject to rocket attack during his time of 
service.  


CONCLUSION OF LAW

Entitlement to service connection for PTSD is warranted.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(b) (2009).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5) (2009).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for service connection for PTSD.  
Therefore, no further development is needed with respect to 
this claim.  

Legal Criteria-Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury or disease occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
Sec. 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

Analysis

The Veteran contends that he has developed PTSD as a result 
of exposure to combat in the Republic of Vietnam.  

In reviewing the Veteran's psychiatric disability picture, 
the Board notes that there is a current diagnosis of PTSD.  
Specifically, the Veteran has a history of psychiatric 
hospitalization occurring in 2004, where he was diagnosed as 
having PTSD and depression after a suicide attempt.  
Following this, the Veteran has attended routine mental 
health therapy sessions, and has repeatedly been diagnosed as 
having PTSD.  In a July 2006 letter from the Veteran's VA 
psychologist, it was reported that the Veteran experienced 
PTSD as a result of exposure to small arms fire in Vietnam.  
This doctor reported that the long term clinical effects of 
PTSD are present in the Veteran, and that the stressors 
experienced in Vietnam occurred while he was serving in Nha 
Trang and Pleiku as a communications specialist.  The service 
personnel records show that the Veteran served in Vietnam for 
a three month period in 1973 (January to March), toward the 
end of American involvement, and that his duties centered on 
supporting the removal of U.S. Forces from Vietnam in concert 
with the handing over of fighting responsibilities to the 
South Vietnamese.  The Veteran received a commendation for 
his efforts as a communications specialist during this time.  

Although 1973 was a period of American demobilization in 
Vietnam, the Veteran contends that he still was subject to 
enemy fire, and that there was no respect of various cease-
fire agreements made between the North Vietnamese and South 
Vietnamese/United States governments.  The Veteran reports 
feeling afraid for his life, as he was subject to rocket, 
mortar, and other small arms fire at his duty stations.  It 
is from this exposure, that the Veteran's private 
psychologist assessed a diagnosis of PTSD in 2006.  

The Veteran did not serve in a combat military occupational 
specialty (MOS), and was not awarded a decoration such as the 
Purple Heart Medal or other medal, ribbon, or badge which 
would denote service in combat operations.  This 
notwithstanding, the Veteran's service personnel records were 
dispatched to the U.S. Army and Joint Services Records 
Research Center (JSSRC), and it was confirmed that the 
Veteran's duty station at Pleiku was subject to rocket fire 
in February 1973.  Although no casualties were reported 
during this attack, the JSSRC noted that the unit history 
describes the rocket attack as "severe," and thus it is 
certainly reasonable for the Veteran to have feared for his 
safety while serving at this location.  

It is noted that corroboration of every detail of an alleged 
stressor, including the Veteran's personal participation, is 
not required to substantiate a claim for service connection 
for PTSD.  Rather, the Veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his personal exposure.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  See also Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  In this case, the JSSRC confirmed that the 
Veteran was stationed at Pleiku while that station underwent 
a rocket attack.  Such a service department confirmation is 
sufficient to suggest that the Veteran was, indeed, exposed 
to combat while serving in Vietnam.  As this is the case, the 
claimed stressor of combat exposure has been corroborated.  

The Veteran has a diagnosis of PTSD that has been linked to 
small arms exposure while serving in Vietnam, including his 
duty at Pleiku.  In addition, the service department has 
confirmed that the duty station at Pleiku was subject to 
rocket attack during the period of the Veteran's service.  As 
this is the case, the requirements for service connection for 
PTSD have been met, and the Veteran's claim is granted.  See 
38 C.F.R. § 3.304(f).  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


